DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 1/28/2021 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elbibary (US 2018/0016933).
Regarding Claims 1 and 5, Elbibary discloses a method for operating a gas turbine engine 120 (Fig. 2) comprising: 
determining data (temperature) indicative of an operation of a cooling system 300 (Fig. 3) of the gas turbine engine during a shutdown of the gas turbine engine, following the shutdown of the gas turbine engine, or both (cooling system is activated during or after shutdown as read, e.g., at para. 0045, bullet point a; temperature is monitored while the cooling system is active as indicated in Fig. 5 and read at 0042); and 
modifying a startup schedule (as defined in the instant application’s specification para. 0065, refers to an amount of time to rotate the engine with a starter or other electric machine prior to increasing the rotational speed of the engine to a lightoff rotational speed; this is also referred to as “motoring” of the engine, paras. 0082-0084) of the gas turbine engine in response to the determined data indicative of the operation of the cooling system of the gas turbine engine (when the cooling system 300 is operated and the temperature threshold is met by the data, i.e. temperature measurement, as indicated in Fig. 5, the startup schedule is modified by a reduction in motoring time as read at para. 0045, bullet point i).
Regarding Claim 2, Elbibary discloses wherein the cooling system 300 (Fig. 3) provides a flow of cooling air to a component of the gas turbine engine configured to contain fuel (fuel operated valves as read at para. 0026; it is additionally noted that fuel lines must necessarily be present within the core engine cowl 259, undercowl area 263, which is provided with the flow of cooling air as indicated in Fig. 3 in order to provide fuel to the combustor located therein 226).
Regarding Claim 6, Elbibary discloses wherein the data determined indicative of the operation of the cooling system (temperature) comprises data indicative of the cooling system 300 operating properly (the cooling system cools, i.e. reduces the temperature), wherein reducing the motoring time of the gas turbine engine is relative to a necessary motoring time when the data determined indicative of the operation of the cooling system comprises data indicative of the cooling system not operating properly (red para. 0042, ll. 34-42: if the cooling system is not working properly, the measured temperature will not lower to the temperature as quickly as when the cooling system is working properly, creating the situation where the motoring time is less in the instance where the system is working properly vs the instance where the system is not working properly).
Regarding Claim 7, Elbibary discloses initiating operation of the cooling system following the shutdown of the gas turbine engine (initiation after a fuel shut-off valve has been activated as read in para. 0042), and wherein the data determined indicative of the operation of the cooling system comprises data indicative of an engine temperature (see position of temperature sensor 334 within engine 120, Fig. 3) at a first time after operation of the cooling system has been initiated and data indicative of the engine temperature at a second time (see flow chart of Fig. 5 where a second temperature is evaluated when the first is not below a threshold), wherein the second time is after the first time (see Fig. 5).
Regarding Claim 8, Elbibary discloses wherein the data determined indicative of the operation of the cooling system (the sensed temperatures) further comprises data indicative of a difference between the engine temperature at the first time and at the second time (the two different temperatures are indicative of a difference between the two).
Regarding Claim 9, Elbibary discloses determining data indicative of a soakback temperature indicator parameter (the temperature sensed during and after shutdown of the engine is indicative of soakback, i.e. temperature increase during and after shutdown); and initiating operation of the cooling system following the shutdown of the gas turbine engine in response to the data indicative of the soakback temperature indicator parameter (read para. 0042, ll. 34-37, activation of the valve and fan/blower of the cooling system based on the temperature which, as discussed, is indicative of soakback).
Regarding Claim 10, Elbibary discloses determining data indicative of an engine operating parameter (state of the fuel shut-off valve as read at para. 0042); and initiating operation of the cooling system following the shutdown (indication of the fuel shut-off valve) of the gas turbine engine in response to the data indicative of the engine operating parameter (as read in para. 0042).
Regarding Claim 11, Elbibary discloses initiating operation of the cooling system following the shutdown of the gas turbine engine (following indication of fuel shut of valve as read in para. 0042); and operating the cooling system for a predetermined amount of time (read para. 0042, ll. 23-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elbibary (US 2018/0016933) in view of Bayraktar (US 2017/0191419).
Regarding Claim 3, Elbibary discloses the claimed invention as discussed above.  Elbibary does not disclose wherein the gas turbine engine further comprises a bleed air assembly, wherein the cooling system is a reverse bleed system configured to provide a flow of air through the bleed air assembly and over a component of a combustor of the gas turbine engine during operation of the reverse bleed system.
Bayraktar discloses a gas turbine engine 100 comprising a cooling system 104 (Fig. 1) which comprises a bleed air assembly 104 (see bleed flow 165 and 167), wherein the cooling system 104 is a reverse bleed system configured to provide a flow of air 188 and 190 through the bleed air assembly 104 and over a component of a combustor 126 of the gas turbine engine 100 during operation of the reverse bleed system (read para. 0027, cooling air is provided to the combustor 126).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Elbibary such that the method of operating is performed on the gas turbine engine and cooling system taught by Bayraktar in order to use the existing compressor bleed system to cool the gas turbine engine after shutdown and use a cooling system of reduced complexity and weight (Bayraktar para. 0032).
Regarding Claim 14, Elbibary discloses a method for operating a gas turbine engine 120 (Fig. 2) comprising: 
receiving data indicative of a soakback indicator parameter (temperature as read at para. 0041); initiating operation of a cooling system 300 (Fig. 3) of the gas turbine engine 120 during a shutdown of the gas turbine engine, following the shutdown of the gas turbine engine, or both in response to the received data (temperature) indicative of the soakback temperature indicator parameter (cooling system is activated during or after shutdown as read, e.g., at para. 0045, bullet point a; temperature data used to determine operation of the cooling system as read at para. 0042, ll. 34-37); and 
operating the cooling system to provide a flow of cooling air (using fan 304; see Fig. 3, read para. 0042).
Elbibary further discloses the gas turbine engine 120 has a high pressure compressor 224 and a combustion section 226.
Elbibary does not disclose providing the flow of cooling air through a bleed air assembly of the gas turbine engine and through the high pressure compressor of the gas turbine engine, the combustion section of the gas turbine engine, or both.
Bayraktar discloses a cooling system 104 (Fig. 1) and operating the cooling system 104 comprises providing a flow of cooling air through a high pressure compressor 124 of the gas turbine engine, a combustion section 126 of the gas turbine engine, or both following shut down of the engine (read para. 0027; cooling air is injected into the compressor bleed ports 138+139, feeding the cooling air to the high pressure compressor 124 and, by proxy, the combustion section 126 as shown in Fig. 1 and read at para. 0027).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Elbibary to include wherein operating the cooling system comprises providing a flow of cooling air through a high pressure compressor of the gas turbine engine, a combustion section of the gas turbine engine, or both as taught by Bayraktar in order to provide post-shutdown cooling of components of the compressor and combustion section (Bayraktar paras. 0018 and 0027).
Regarding Claim 15, Elbibary in view of Bayraktar discloses the claimed invention as discussed above.  Elbibary additionally discloses wherein the data indicative of the soakback temperature indicator parameter comprises data indicative of an ambient condition, data indicative of an engine temperature parameter, or both (the temperature of an engine component as read at para. 0042).
Regarding Claim 16, Elbibary in view of Bayraktar discloses the claimed invention as discussed above.  Elbibary additionally discloses wherein operating the cooling system comprises operating the cooling system for an amount of time determined based at least in part on the soakback temperature indicator parameter (period of time determined by the time taken for the temperature reading to cool to a temperature threshold as read at para. 0042, ll. 34-42).
Regarding Claims 17 and 20, Elbibary discloses an aeronautical system 100 (Fig. 1) comprising: 
a gas turbine engine 120 comprising a compressor section 222 and 224 (Fig. 2), a combustion section 226 and a turbine section 228+230 arranged in serial flow order (see Fig. 2), the gas turbine engine 120 further comprising a cooling system 300 (Fig. 3) and 
a control system 310 in operable communication with the cooling system (310 is a controller for the cooling system 300 as read at para. 0041 and shown in Figs. 4-5), the control system configured to: 
determine data indicative (temperature) of an operation of the cooling system 300 of the gas turbine engine during a shutdown of the gas turbine engine, following the shutdown of the gas turbine engine, or both (cooling system is activated during or after shutdown as read, e.g., at para. 0045, bullet point a; temperature is monitored while the cooling system is active as indicated in Fig. 5 and read at 0042); and 
modify a startup schedule (as defined in the instant application’ specification para. 0065, refers to an amount of time to rotate the engine with a starter or other electric machine prior to increasing the rotational speed of the engine to a lightoff rotational speed; this is also referred to as “motoring” of the engine, paras. 0082-0084) of the gas turbine engine in response to the determined data indicative of the operation of the cooling system of the gas turbine engine (when the cooling system 300 is operated and the temperature threshold is met by the data, i.e. temperature measurement, as indicated in Fig. 5, the startup schedule is modified by a reduction in motoring time as read at para. 0045, bullet point i).
Elbibary does not disclose the cooling system is in selective airflow communication with the compressor section, the combustion section, or both.
Bayraktar discloses a cooling system 104 (Fig. 1) and operating the cooling system 104 comprises providing a flow of cooling air through a compressor section 122+124 of the gas turbine engine 100, a combustion section 126 of the gas turbine engine, or both following shut down of the engine, i.e is in selective communication therewith (read para. 0027; cooling air is injected into the compressor bleed ports 138+139, feeding the cooling air to the compressor section 124 and, by proxy, the combustion section 126 as shown in Fig. 1 and read at para. 0027).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Elbibary to include the cooling system taught by Bayraktar wherein the cooling system is in selective flow communication with the high pressure compressor of the gas turbine engine, the combustion section of the gas turbine engine, or both as taught by Bayraktar in order to provide post-shutdown cooling of components of the compressor section and combustion section (Bayraktar paras. 0018 and 0027) and in order to use the existing compressor bleed system to cool the gas turbine engine after shutdown and use a cooling system of reduced complexity and weight (Bayraktar para. 0032).
Regarding Claim 18, Elbibary in view of Bayraktar teaches the claimed invention as discussed above.  Bayraktar teaches the cooling system of the combination which includes wherein the cooling system 104 provides a flow of cooling air 188+190 (Fig. 1) to a component of the gas turbine engine configured to contain fuel (see Fig. 1, cooling air is provided to the combustor section 126 as read in para. 0027, the combustion section having fuel nozzles configured to contain fuel).
Regarding Claim 19, Elbibary in view of Bayraktar teaches the claimed invention as discussed above.  Bayraktar teaches the cooling system of the combination which comprises a bleed air assembly 104 (see bleed flow 165 and 167), wherein the cooling system 104 is a reverse bleed system configured to provide a flow of air 188 and 190 through the bleed air assembly 104 and over a component of a combustor 126 of the gas turbine engine 100 during operation of the reverse bleed system (read para. 0027, cooling air is provided to the combustor 126).

Allowable Subject Matter
Claims 4, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the following in combination with base claim limitations –
Regarding Claim 4, “the cooling system comprises a blower positioned within an undercowl location of the gas turbine engine,” in combination with the reverse bleed system limitations of claim 3.
Regarding Claim 12, “shutting down an engine controller of the gas turbine engine after a first amount of time following the shutdown of the gas turbine engine; and operating the cooling system for a second amount of time following the shutdown of the gas turbine engine, wherein the second amount of time is greater than the first amount of time.”
Regarding Claim 13, “wherein the data determined indicative of the operation of the cooling system comprises data indicative of a difference between a first engine temperature at a first time after operation of the cooling system has been initiated and a second engine temperature at a second time after operation of the cooling system has been initiated, wherein the second time is after the first time, wherein modifying the startup schedule of the gas turbine engine comprises reducing a motoring time of the gas turbine engine when the difference between the first engine temperature and the second engine temperature is less than zero.”

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.  Applicant argues, at page 7 of the arguments, the rejection of claim 1 over Elbibary, stating Elbibary does not disclose “modifying a startup schedule of the gas turbine engine.”  Elbibary teaches reducing, in an instance even eliminating, a motoring time of the gas turbine engine (Elbibary para. 0026 and para. 0045, bullet point i).  Within the instant application at claim 5, “wherein modifying the startup schedule of the gas turbine engine comprises reducing a motoring time of the gas turbine engine,” at para. 0088, “modifying the startup schedule of the gas turbine engine at (204) further includes at (224) reducing a motoring time of the gas turbine engine,” at para. 0104 of the specification, “modifying the startup sequence for the subsequent startup of the gas turbine engine may include reducing a motoring time of the gas turbine engine, saving time and energy for the subsequent startup sequence,” and within Fig. 4 it is shown that modifying the start-up schedule comprises reducing a motoring time.  All of the above citations are teachings by the application itself that a reduction in motoring time is equivalent to modifying a startup schedule of the gas turbine engine.  No other details startup schedule modification are found in the original disclosure.  Therefore, in teaching a reduction in motoring time, Elbibary teaches modifying a startup schedule of the gas turbine engine according to the claim.
Applicant further argues, with respect to the rejection of claim 1, that the modification of a startup schedule is “in response to the determined data indicative of the operation of the cooling system.”  However, within Elbibary, the reduction in motoring time is a result of the cooling from the cooling system (read Elbibary para. 0026).  The cooling is performed in response to data indicative of the operation of the cooling system (the engine temperature discussed at paras. 0041-0042).  Thus, the modification of a startup schedule, i.e. the reduction in motoring time, is in response to the data, i.e. the temperature reading, indicative of the operation of the cooling system.
Applicant additionally argues at page 8, with respect to the rejection of claim 1, that the engine temperature readings of Elbibary are not an indication of the operation of the cooling system.  However, the temperature is a direct measurement of the cooling provided by/operation of the cooling system, i.e., the temperature is reduced by operation of the cooling system because the cooling system actively cools the engine.
Applicant’s arguments with respect to the rejection of claim 14 over Francisco have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Elbibary (US 2018/0016933) in view of Bayraktar (US 2017/0191419).
At page 9 of the arguments, the Applicant argues the rejection of claim 17 using the logic applied to claim 1, therefore the response to the claim 1 arguments provided above is applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                               Primary Examiner, Art Unit 3741                                                                                                                         Examiner, Art Unit 3741